DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Species A, Figs. 12-13, claims 1-20, in the reply filed on 9/9/22 is acknowledged.
It is noted that the Restriction Requirement of 9/7/22 indicated Species A is Figs. 1-11 and Species B is Figs. 12-13.
Thus, it is unclear if Applicant intended to elect Species A or Species B.
However, upon reconsideration the Restriction Requirement of 9/7/22 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-20 are pending and subject to examination at this time.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioga et al., US Publication No. 2008/0073110 A1 in view of Liao et al., US Publication No. 2019/0103680 A1.

Shioga teaches:
1. A semiconductor package, comprising (see fig. 2): 
	a semiconductor chip (108); and 
	a redistribution layer (68/20/32/48/46) on a surface of the semiconductor chip, 
	wherein the semiconductor chip comprises: 
	a semiconductor substrate (109); 
	a first power pad  (110 left), a second power pad (110 center), and a signal pad (110 right) (e.g. See “power source voltage” at para. [0004] – [0006]; A signal pad is obvious to one of ordinary skill in the art because semiconductor chip 108 is an “integrated circuit element” with transistors at para. [0098].  Also see the Liao reference below.) ,
	wherein the redistribution layer (68/20/32/48/46) comprises: 
	a photosensitive dielectric layer (68 or 20, para. [0223], [0070]); and 
	a first redistribution pattern (12a/12b), a second redistribution pattern (16), a third redistribution pattern (12d), and a high-k dielectric pattern (14), wherein the first redistribution pattern (12a/12b) is electrically connected to the first power pad (110 left), the second redistribution pattern (16) is electrically connected to the second power pad (110 center), the third redistribution pattern (12d) is electrically connected to the signal pad (110 right), and the high-k dielectric pattern (14) is between the first redistribution pattern (12a/12b) and the second redistribution pattern (16), 
	wherein the photosensitive dielectric layer (68 or 20) comprises a first dielectric material (e.g. epoxy resin),
	 wherein the high-k dielectric pattern (16) comprises a second dielectric material (e.g. BST), wherein a second dielectric constant of the second dielectric material is greater than a first dielectric constant of the first dielectric material (e.g. See para. [0109] disclosing “BST can provide relatively large relative dielectric constant (about 1500 in bulk material).”), 
	wherein the high-k dielectric pattern (14) is in contact [through intervening layers with the semiconductor chip], and…  See Shioga at para. [0001] – [0306], figs. 1-28.

	Regarding claim 1:
	Shioga is silent regarding a passivation layer between the semiconductor substrate and the redistribution layer and that the pads are in the passivation layer.
	In an analogous art, Liao teaches (see figs. 1B and 6) a semiconductor chip (100a) comprises a passivation layer (108 and/or 109) between a semiconductor substrate (104) and a redistribution layer (810/802/1606).  A first pad, a second pad, and a signal pad (e.g. There are three pads 110.  Also see signal at para. [0020] – [0021], para. [0045].) that are in the passivation layer (109/109).  The passivation layer (108 and/or 109) may comprise silicon nitride.  See Liao at para. [0035] – [0037]. 

	One of ordinary skill in the art modifying the teachings of Shioga with Liao to form the semiconductor chip to comprise a passivation layer would form “the high-k dielectric pattern (14 in Shioga’s fig. 2) is in contact with the passivation layer (e.g. passivation as taught by Liao around the pads 110 in Shioga’s fig. 2)”, as recited in the claim.
	One of ordinary skill in the art modifying the teachings of Shioga with Liao to form the semiconductor chip to comprise a passivation layer of silicon nitride would form “wherein the passivation layer comprises a third dielectric material (e.g. silicon nitride) that is different from the first dielectric material (e.g. epoxy resin) and the second dielectric material (e.g. BST)”, as recited in the claim.

	Liao further teaches:
2. The semiconductor package of claim 1, wherein the passivation layer comprises silicon nitride (SiNx), para. [0035] – [0037].

	Regarding claim 8:
	One of ordinary skill in the art modifying the teachings of Shioga with Liao to form the semiconductor chip to comprise a passivation layer would form “the first redistribution pattern (12a/12b in Shioga’s fig. 2) and the second redistribution pattern (16 in Shioga’s fig. 2) are in contact with the passivation layer (e.g. passivation as taught by Liao around the pads 110 in Shioga’s fig. 2)”, as recited in the claim.

	
	Shioga further teaches:
9. The semiconductor package of claim 1, wherein a thickness of the high-k dielectric pattern (16) is less than or equal to about 1 μm (e.g. 100 nm at para. [0109])

	Regarding claim 10:
	Shioga and Liao teach the limitations of claim 10 as applied to claim 1 above.
	With the interpretation the third redistribution pattern comprises layers (12d+30c), Shioga further teaches the added limitation:
	(see fig. 2) wherein the third redistribution pattern (12d+30c) comprises: 
	a via part (e.g. vertical part 30c) in contact with the signal pad (110 right); and 
	a line part (e.g. horizontal part 30c) on the via part, wherein the line part extends parallel to the semiconductor chip (108) and is vertically spaced apart from the signal pad (110 right) and the passivation layer (e.g. passivation as taught by Liao around the pads 110 in Shioga’s fig. 2), and 
	wherein a distance between the line part (e.g. horizontal part of 30c) and the passivation layer (e.g. passivation as taught by Liao around the pads 110 in Shioga’s fig. 2) is greater than a thickness of the high-k dielectric pattern (14).  

	Regarding claim 11:
	Shioga teaches the limitations as applied to claim 9 above.
	One of ordinary skill in the art modifying the teachings of Shioga with Liao to form the semiconductor chip to comprise a passivation layer would from “wherein the distance between the line part (e.g. horizontal part 30c in Shioga’s fig. 2) and the passivation layer e.g. passivation as taught by Liao around the pads 110 in Shioga’s fig. 2) is greater than or equal to about 5 μm” because Shioga teaches the thickness of layer (46) is 200-600 μm at para. [0078].

	Regarding claim 14:
	Shioga teaches the limitations as applied to claims 1 and 2 above.

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shioga with the teachings of Liao because a passivation layer is deposited to fill the gaps between the connection terminals (e.g. See Liao at para. [0035]).  This can help provide structural support for the connection terminals/pads of the semiconductor chip.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioga in view of Liao, as applied to claim 1 above, and further in view of Hasegawa, US Publication No. 2009/0079043.

Regarding claim 3:
	Shioga and Liao teach all the limitations of claim 1 above and Shioga further teaches wherein the second dielectric constant of the second dielectric material (14) is greater than about 20 (e.g. See para. [0000] disclosing BST can provide relatively large relative dielectric constant (about 1500 in bulk material).)
Shioga further teaches the first dielectric material is epoxy resin, but is silent regarding the dielectric constant of epoxy resin.
In an analogous art, Hasegawa teaches the dielectric constant of the epoxy resin is as high as 3.9 to 4.5, which overlap the claimed range of less than about 4.  See Hasegawa at para. [0006].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shioga with the teachings of Hasegawa because the dielectric constant of epoxy resin has been measured and is well known in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioga in view of Liao, as applied to claim 1 above, and further in view of Su et al., US Publication No. 2007/0296010 A1.

Regarding claim 4:
Shioga and Liao teach all the limitations of claim 1 above and Shioga further teaches the second dielectric material is a capacitor dielectric comprising BST, para. [0109].
	Shioga does not expressly teach the second dielectric material comprises one of hafnium dioxide (HfO2), zirconium dioxide (ZrO2), or yttrium oxide (Y2O3).
In an analogous art, Su teaches BST, hafnium dioxide and zirconium dioxide can be considered equivalent materials known in the art for a capacitor dielectric.  See Su at para. [0041].  
Therefore, because these materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute BST for hafnium dioxide or zirconium dioxide.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shioga with the teachings of Su because providing more than one material selection for the second dielectric layer enables greater flexibility in semiconductor manufacturing and raw materials.


	Claim(s) 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioga in view of Liao, as applied to claims 1 and 10 above, and further in view of Lee et al., US Publication No. 2020/0020644 A1.

	Regarding claim 5:

	Shioga and Liao teach all the limitations of claim 1 above, but do not expressly teach:
	wherein the first power pad is electrically connected through the first redistribution pattern to a power source outside the semiconductor package, 	
	wherein the second power pad is electrically connected through the second redistribution pattern to a ground outside the semiconductor package, and 
	wherein the signal pad is electrically connected through the third redistribution pattern to a circuit structure outside the semiconductor package.

	In an analogous art, Lee teaches (see figs. 1and 7-9) a redistribution layer (100) provides connections to a power source (VDD), ground (VSS) and circuit structure (Signal) through a plurality of redistribution patterns (M1, M2).  See Lee at para. [0019], [0045] – [0055].

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Shioga with Lee to form “wherein the first power pad is electrically connected through the first redistribution pattern to a power source outside the semiconductor package, wherein the second power pad is electrically connected through the second redistribution pattern to a ground outside the semiconductor package, and wherein the signal pad is electrically connected through the third redistribution pattern to a circuit structure outside the semiconductor package” because Lee teaches “A signal line can be connected to a signal source and transmit time-varying electrical signals (e.g., signals that change over time)…A power line can be connected to power sources and transmit power supply to various components of the circuit.”  See Lee at para. [0017].
	
	Lee further teaches:
6. The semiconductor package of claim 1, wherein the first redistribution pattern is configured to receive a first voltage that is different from a second voltage received by the second redistribution pattern (e.g. See para. [0048] disclosing “In some embodiments, conducting lines 760 and 762 can be electrically connected to different electrical potentials…”  Also see para. [0031] disclosing “In some embodiments, conductive lines 260 and 261 can be connected to different voltage levels….”)

	Regarding claim 15:
	Lee teaches the limitations as applied to claim 6 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shioga with the teachings of Lee because “A signal line can be connected to a signal source and transmit time-varying electrical signals (e.g., signals that change over time). In some embodiments, the signal lines can also be connected to a signal source that transmits a direct current (DC) signal. A power line can be connected to power sources and transmit power supply to various components of the circuit.”  (e.g. Lee at para. [0017])


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioga in view of Liao, as applied to claim 1 above, and further in view of Chen et al., US Publication No. 2022/0148972 A1.

Regarding claim 7:
	Shioga and Liao teach all the limitations of claim 1 above and Shioga further teaches the first dielectric material comprises photosensitive epoxy resin, para. [0223], [0070]);
	Shioga does not expressly teach the first dielectric material comprises at least one selected from photosensitive polyimide, polybenzoxazole, phenolic polymers, or benzocyclobutene polymers.
	In an analogous art, Chen teaches the dielectric material of a redistribution layer can comprise photosensitive polyimide or other suitable dielectric materials.  See Chen at para. [0026].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shioga with the teachings of Chen to form the first dielectric material comprises photosensitive polyimide because one of ordinary skill in the art would be motivated to look for alternative dielectric materials and Chen teaches photosensitive polyimide is a known material suitable as a redistribution layer .  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioga in view of Liao, as applied to claim 10 above, and further in view of Su and Chen.


	Regarding claim 13:

	Shioga, Liao, Su and Chen teach the limitations as applied to claims 4 and 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
5 December 2022


.